DETAILED ACTION

	This Office action is a reply to the amendment filed on 6/15/2022. Currently, claims 1-18 and 24-27 are pending. Claims 19-23 have been cancelled. No claims have been withdrawn. No new claims have been added.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/15/2022 has been entered.

Response to Amendment
The reply filed on 6/15/2022 is not fully responsive to the prior Office action because it fails to include a complete or accurate record of the substance of the 5/10/2022 interview. Note that applicant’s response is silent as to such interview. In the interest of compact prosecution, the examiner is considering applicant’s response as being fully responsive. However, failure to include a complete or accurate record of the substance of any future interviews in any future reply will result in applicant’s reply being held nonresponsive. MPEP 713.04.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-18 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8, “the vertical movement” (line 10) is indefinite because the limitation lacks antecedent basis. Note that although the claim previously requires a lumbar assembly to be “vertically adjustable” (line 3), the claim does not previously recite a vertical movement and thus a vertical movement is not previously required. Does applicant intend to recite, “a 
	The remainder of the claims are dependent upon directly or indirectly a rejected base claim.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidmann et al. (US 6382719) (‘Heidmann’).
Claim 1, Heidmann teaches a seating arrangement, comprising:
a substantially rigid back frame (36H; “back frame 36H is similar to back frame 36”; [0052]; “the back frame 36 is sufficiently rigid”; [0038]; Fig. 15);
a flexible back shell (37H “back support can be made from a solid sheet of plastic”; [0052]; “a thin sheet of plastic forming a flexible shell” [0046]; Fig. 15) coupled to the back frame (“[e]dges of the sheet of back support 37H are wrapped around the associated back frame components”; [0052]; Fig. 15) and including a pair of vertical side portions (vertical side portions of 37H that extend vertically along the back frame; Fig. 15) and at least two strap portions (under the broadest reasonable interpretation, two portions of 37H between slits define strap portions, as exceedingly broadly claimed, as shown in Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes) extending laterally between side portions (side portions of the flexible back shell 37H; annotated Fig. 15 of Heidmann shown below in Examiner’s Notes), the at least two strap portions including a forwardly-facing surface (forwardly-facing surface of strap portions; see strap portions labeled in Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes) configured to support a back of a seated user, the at least two strap portions including a lowermost strap portion (Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes); and
a lumbar assembly (see Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes; note that under the broadest reasonable interpretation, the lower portion of the back frame, supported by lower frame components 42H and 43H constitute a lumbar assembly, as exceedingly broadly claimed; Fig. 15) supported from the back frame (42H and 43H are directly connected to the back frame and thus supported from the back frame; Fig. 15) and configured to support a lumbar region 82H of a back of a seated user ([0052]; Fig. 15).  
	Heidmann does not explicitly teach the lowermost strap portion being configured to deflect a first distance in a fore-to-aft direction when a rearwardly-directed force is exerted on the lowermost strap portion by a seated user, and the lumbar assembly being configured to deflect a second distance in the fore-to-aft direction when the rearwardly-directed force is exerted on the lumbar assembly by a seated user, wherein the first distance and the second distance are substantially similar.
	However, Heidmann teaches the flexible back shell being made from a solid sheet of plastic [0052], with the flexible back shell being vertically flexible (“some degree of vertical expansion along arrow 166H” [0052]) and the lumbar assembly also being vertically flexible (“the lumbar region 82H is vertically very flexible” [0052]), but also teaches the flexible back shell and the lumbar assembly being substantially similarly horizontally unstretchable (“the lumbar region…is horizontally as stiff and unstretchable as the sheet material of back support 37H itself” [0052]). Heidmann further teaches that it is possible to rearrange the slit and slot patterns to obtain a desired stretching and expansion of the back support (“a variety of different slit and slot patterns are possible in order to achieve localized control over stretching and expansion of the back support 37H” [0052]). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to configure the flexible back shell and the lumbar assembly such that the lowermost strap portion is configured to deflect a first distance in a fore-to-aft direction when a rearwardly-directed force is exerted on the lowermost strap portion by a seated user, and the lumbar assembly is configured to deflect a second distance in the fore-to-aft direction when the rearwardly-directed force is exerted on the lumbar assembly by a seated user, wherein the first distance and the second distance are substantially similar, with the reasonable expectation of increasing the support and comfort of a user as desired, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA).
	Claim 2, Heidmann further teaches wherein the side portions and the lowermost strap portion of the back shell are an integral, single piece (the side portions of 37H and the lowermost strap portion of the back shell 37H are formed from one, single piece of material and thus are inherently an integral, single piece; [0052]; Fig. 15).  
Claim 3, Heidmann further teaches wherein the side portions and the at least two strap portions include more than two strap portions (more than two strap portions labeled in Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes), and wherein the side portions and the more than two strap portions of the back shell are an integral, single piece (the side portions of 37H and the more than two strap portions of the back shell 37H are formed from one, single piece of material and thus are inherently an integral, single piece; [0052]; Fig. 15).
Claim 4, Heidmann further teaches wherein the deflection of the lowermost strap portion and the deflection of the lumbar assembly is in a rearward direction (note that the deflections are not positively recited and thus not required and that the deflections are configured to occur in a rearward direction, which would be the direction in which a user sits in the seating arrangement; Fig. 15).
Claim 5, Heidmann further teaches wherein the back frame includes a horizontal top frame portion (Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes), a horizontal bottom frame member 64H, and a pair of vertical side frame portions (40H left and right extending along the vertical side portions of 37H as shown in Annotated Fig. 15 of Heidmann shown below in Examiner’s notes) extending between the top frame portion and the bottom frame portion and cooperating with the top frame portion and the bottom frame portion to define an interior space of the back frame (interior space defined between the horizontal top frame portion, the horizontal bottom frame member and the pair of vertical side frame portions; Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes), and wherein at least a portion of the lowermost strap portion and at least a portion of the lumbar assembly are positioned within the interior space of the back frame (Annotated Fig. 15 of Heidmann shown below in Examiner’s Notes).
Claim 7, Heidmann further teaches wherein the seating arrangement comprises an office chair assembly (“office chair” [0029]; Fig. 15).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heidmann as above in view of Norman et al. (US 20140084652) (‘Norman’).
Claim 6, Heidmann teaches all the limitations of claim 1 as above, but does not teach wherein the lumbar assembly is vertically adjustable within the interior space of the back frame. However, Norman teaches a seating arrangement, wherein a lumbar assembly (100 or 100b; Figs. 10, 11A-11B) is vertically adjustable within an interior space of a back frame ([0087]; Figs. 10, 11A-11B). Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to try forming the lumbar assembly being vertically adjustable within the interior space of the back frame, with the reasonable expectation of further increasing comfort for users of various heights and sizes, since it has been held that provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Allowable Subject Matter
Claim 24 is allowed.
Claims 8-18 and 25-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, in particular Heidmann et al. (US 20060202535) (‘Heidmann’) and Chu et al. (US 6189972) (‘Chu’) do not teach or disclose, alone or in combination, all the elements and features of the claimed invention. Specifically, neither Heidmann or Chu adequately teach or disclose, inter alia a vertical movement of the lumbar assembly with respect to the upper surface of the seat causing the second portion to move in the vertical direction and the horizontal direction between the first position and the second position, as recited in claim 8, and the back shell member further including a horizontal bottom portion that cooperates with the lowermost strap portion to define an interior space of the back shell member, and at least a portion of the lowermost strap portion and at least a portion of the lumbar assembly being positioned within the interior space of the back shell member, as recited in claim 24. Claims 9-18 and 25-27 depend, directly or indirectly from claim 8. It would have been beyond the level of ordinary skill to combine or modify any of the cited prior art references to arrive at the claimed invention.

Examiner’s Notes

    PNG
    media_image1.png
    529
    552
    media_image1.png
    Greyscale

Annotated Fig. 15 of Heidmann et al. (US 20060202535) (‘Heidmann’)



Response to Arguments
Applicant's arguments filed 6/15/2022 have been fully considered but they are not persuasive.
Rejection of claim(s) 1-5 and 7 under 35 U.S.C. 103 as being unpatentable over Heidmann et al. (US 6382719) (‘Heidmann’).
Re claim 1, applicant argues that Heidmann does not teach the lowermost strap portion and the lumbar assembly being configured to deflect distances in a fore-to-aft direction, wherein the deflection distances are substantially similar, as claimed. Applicant’s argument hinges on Heidmann requiring the lowermost strap portion and the lumber assembly being horizontally stiff and unstrechable. However, Heidmann renders claim 1 obvious under at least two different interpretations.
First, if the lowermost strap portion and the lumbar assembly being horizontally stiff and unstrechable (Heidmann [0052]) means that the lowermost strap portion and the lumbar assembly are precluded from stretching or “deflecting” in the fore-to-aft direction, the lowermost strap portion and the lumbar assembly would each have a deflection distance of zero in the fore-to-aft direction. Under the broadest reasonable interpretation, a deflection distance of zero is nonetheless a deflection distance, similar to 0º being a measured angle value. Further, applicant’s specification does not preclude a deflection distance of zero. Thus, Heidmann meets the claim.
Second, if the lowermost strap portion and the lumbar assembly being flexible vertically (Heidmann [0052]) means that the lowermost strap portion and the lumbar assembly are not precluded from stretching or “deflecting” in the fore-to-aft direction, the examiner takes the position that, based on the basic properties of materials of the sheet of plastic which forms the lowermost strap portion and the lumbar assembly, one of ordinary skill in the art would recognize that the lowermost strap portion and the lumbar assembly are each capable of deflecting in a fore-to-aft direction when a user is seated. Since, Heidmann teaches that it is possible to rearrange the slit and slot patterns to obtain a desired stretching and expansion of the back support (“a variety of different slit and slot patterns are possible in order to achieve localized control over stretching and expansion of the back support 37H” [0052]), configuring the first and second deflection distances to be the same would involve nothing more than ordinary skill. Thus, Heidmann meets the claim.
Claims 2-5 and 7 stand or fall with claim 1 as above.
Rejection of claim(s) 6 under 35 U.S.C. 103 as being unpatentable over Heidmann in view of Norman et al. (US 20140084652) (‘Norman’).
Claim 6 stands or falls with claim 1 as above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635



/JAMES M FERENCE/Primary Examiner, Art Unit 3635